GODBOLD, Circuit Judge, with whom JOHN R. BROWN, Chief Judge, and THORNBERRY and SIMPSON, Circuit Judges,
join, dissenting:
I would continue to apply in this case, as we have in the past, the standards of Stevenson v. Board of Education of Wheeler County, 426 F.2d 1154 (5th Cir. 1970), and Ferrell v. Dallas Independent School District, 392 F.2d 697 (5th Cir.), cert. denied, 393 U.S. 856, 89 S.Ct. 98, 21 L.Ed.2d 125 (1968). Under those standards, and Fed.R.Civ.P. Rule 52(a), we are required to affirm the District Court. Our duty to follow Rule 52(a) is no less stringent in the rare case — like this one — in which the district court has found a hair or dress regulation unconstitutional as it is in the much more frequent cases in which district courts have upheld regulations. In the tension between, at one end, a compelling desire to get the courts out of hair cases by the promulgation of new law if necessary, and, at the other end, to expand the scope of protection accorded to students by our prior decisions, what has dropped out of sight is that the standards already established in this Circuit, plus the finding of the District Court that the regulation in question has no reasonable relation to its professed purpose or to the educational process as a whole, should be the end of this case. I would affirm the District Court and stick to the task of deciding cases as they are presented to us.